Citation Nr: 1806453	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hearing loss.

2.  Entitlement to service connection for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associated Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2016, the Veteran testified at a video conference hearing before the undersigned.  A transcript of that proceeding is of record.
 
The Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed.  

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a hearing loss was denied in an August 2005 rating decision, however, the Veteran did not perfect a timely appeal or submit new and material evidence within one year of that decision.     

2.  Evidence associated with the record since the August 2005 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating a claim of entitlement to service connection for bilateral hearing loss.

CONCLUSIONS OF LAW

1.  The August 2005 rating decision, which denied entitlement to service connection for bilateral hearing loss is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the decision to reopen the claim of entitlement to service connection for bilateral hearing loss, a discussion as to how VA satisfied its duty to notify and to assist is not required. See 38 U.S.C. §§ 5103 , 5103A (2012); 38 C.F.R. § 3.159  (2017).

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385  

Where a chronic disease is shown as such in service subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.  

Service connection will be presumed for a sensorineural hearing loss if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§  3.307, 3.309(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

New and Material Evidence

In August 2005 VA denied entitlement to service connection for bilateral hearing loss essentially finding that there was no evidence showing that the Veteran had hearing loss for VA purposes.  The Veteran did not appeal and the rating decision is final.  See 38 U.S.C. §7105; 38 C.F.R. § 20.1103.

In June 2010, the Veteran requested to reopen his claim.  In March 2011 the RO determined that new and material evidence had been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss and thus reopened the claim but denied it on the merits.  Notwithstanding the actions of the RO, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been submitted. Barnett v. Brown, 8 Vet. App. 1 (1995).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

As noted, at the time of the August 2005 rating decision there was no evidence that the Veteran had bilateral hearing loss for VA purposes.  Since the August 2005 decision, pertinent evidence added to the record includes the January 2011 audiological evaluation which diagnosed a bilateral sensorineural hearing loss and reflected audiometric data sufficient to establish a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385;  Hensley v. Brown, 5 Vet. App. 155 (1993)

This evidence is new as it was not previously considered.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim, namely, the current diagnosis of hearing loss.

Accordingly, the claim is reopened. 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence has been submitted, the claim of entitlement to service connection for bilateral hearing loss disability is reopened.


REMAND

As set forth above the claim of entitlement to service connection for bilateral hearing loss has been reopened.  The Veteran contends that he has bilateral hearing loss due to exposure to acoustic trauma in service.  The Veteran reported that he served as an armored personnel carrier driver which subjected him to combat exposure to M50 and M60 automatic weapons fire.  Following a fire fight the Veteran described bleeding from his ears and almost total deafness for approximately one month thereafter.  See December 2010 Medical Treatment Record.  The evidence shows that the appellant served in the Republic of Vietnam as a light weapons infantryman, and that he earned the combat infantryman's badge.  As such, the Board finds that the Veteran was likely exposed to severe acoustic trauma in service.

The Veteran was given a VA audiology examination in January 2011.  The examiner found that the Veteran's hearing loss was sufficiently severe to be a disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2017), but he opined that hearing loss was less likely than not related to service because the appellant had normal hearing at his separation examination.  Unfortunately, the examiner provided no further explanation for this finding.  Given that service connection for hearing loss cannot be denied solely because there was no evidence of the disorder during active duty, Hensley v. Brown, 5 Vet. App. 155 (1993), further development is in order.

The Veteran has provided credible lay statements regarding having experienced temporary hearing loss while still in the service, but these statements have yet to be sufficiently addressed by VA examiners.  Hence, a new audiological examination and opinion are required

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the nature and likely etiology of any diagnosed hearing loss.  The audiologist must be provided access to the Veteran's Virtual VA and VBMS files.  The audiologist must specify in the report that all Virtual VA and VBMS records have been reviewed.  After a thorough review of the evidence, to include the appellant's statements and his inservice exposure to acoustic trauma, the examiner must opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss was incurred in service, or is the result of exposure to acoustic trauma during the claimant's active duty service.  Please provide a full explanation for this finding.  The examiner is reminded that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.  The nature of any post-service noise exposure must be considered.

The examiner must specifically acknowledge and discuss the Veteran's reports of acoustic trauma from duties as an armored personnel carrier driver.  The examiner must also address the Veteran's credible lay statements regarding having experienced temporary hearing loss while in the service.

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2017).

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that the examiners documented their consideration of any records contained in the Virtual VA or VBMS databases.  If any report is insufficient, it must be returned to the physician examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B , 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


